Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is response to the application 16/850,057 filed on 04/16/2020. Claims 1-6 are pending in this communication.
Oath/Declaration
The applicant has filed Oath/Declaration with the application filed on 04/16/2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-088452, filed on May 08, 2019.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  The claim limitations are numerically indexed.  Appropriate correction is required.
.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing 	out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 	invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Regarding claims 1, 5 and 6, the term "classification category associated with a relatively later time among specified classification categories" in claims 1, 5 and 6 is a relative term which renders the claim indefinite.  The term "relatively later time…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the independent claims 1, 5 and 6 are rejected under 35 USC 112(b). 
	Claims 2-4 are the dependent claims of independent claim 1. Therefore claims 2-4 are also rejected under the same ground of rejection as stated above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2015/0358889 A1), hereinafter, “Arora” in view of Applicant’s supplied IDS, Sawamoto et al. (JP2015-204538A), hereinafter, “Sawamoto” further in view of Lissack et al. (US 2015/0149611 A1), hereinafter, “Lissack”.
Regarding claim 1, Arora discloses: A non-transitory computer-readable recording medium having stored therein a packet classification program for causing an information processing apparatus to perform processing (fig 2, para [0029]-[0030], where, “Computer readable media may be any available media that can be accessed by processor 22 and includes both volatile and nonvolatile media, removable and non-removable media, and communication media. Communication media may include computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media”), comprising: 
	storing, by every one of a plurality of threads (fig 2, para [0030]-[0032], where, “Communication media may include computer readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media” and para [0032], where, “ In one embodiment, memory 14 stores “software modules”  equivalent to “threads”, that provide functionality when executed by processor 22. The modules include an operating system 15 that provides operating system functionality for system 10”), in a case where input packets include identification information of terminals, in a memory, identification information of sessions used for transmitting the input packets, in association with classification categories associated with the terminals and time information in the input packets (fig 3, para [0132] and Table 9-11, where, the input packets included with IMSI (equivalent to “identification information of terminal”) and session information such as session ID, see Table 9, “Acct-Session-ID” and “Account-Session-Time Length/Duration” using timestamp, fig 17, steps 1702-1706, see para [0200]-[0207], where, SG 60 classify the GTP-U packet based on the IMSI and session ID, para [0208]-[0213]); 	
	Arora does not explicitly teach: specifying, by every one of a plurality of classification threads that performs classification processing of the input packets, in a case where a target packet of the classification processing does not include identification information of a terminal that processes the target packet, classification categories associated with identification information of a session used for transmitting the target packet and a time equal to or earlier than time information in the target packet, by referencing the memory; 
	Sawamoto in the same field of endeavor teaches: specifying, by every one of a plurality of classification threads that performs classification processing of the input packets, in a case where a target packet of the classification processing (Sawamoto: para [0020], where, packet received by the processing device is corresponding to the “Target Packet”) does not include identification information of a terminal that processes the target packet, classification categories associated with identification information of a session used for transmitting the target packet (Sawamoto: para [0009]-[0012], where, “a MME (Mobile Management Entity in an Initial Attach receives a eNodeB(evolved NodeB from a Attach request. GUTI(Global Unique Temporary Identity) identifies a UE (User Equipment. Next, when the HSS(Home Subscriber Server is transmitted to the Update Location Request, an IMSI (International Mobile Subscriber Identity) is used as a UE identifier. Here, GUTI and IMSI are call information. At this time, the MME needs to identify the same UE from the plurality of UE identifiers, I. e., the GUTI and the IMSI, by a method such as registering the GUTI and the IMSI in the same entry of the table, and has the function. The process of identifying call information by the function does not appear in the packet (i.e., terminal ID or IMSI is not found). Also, in the above example, GUTi is communicated by NAS (Non Access Stratum, and IMSI is communicated by Diameter protocol. Therefore, it is difficult or complicated to perform a protocol analysis in which a maintenance system performs the identification of a sequence only from the captured data of a packet”); and a time equal to or earlier than time information in the target packet, by referencing the memory (Sawamoto: para [0012], where, “call processing apparatus adds information for analysis to the packet, it is possible to perform analysis using information that does not appear in tile pack et. The analyzer can Identify packets with different call information belonging to the “same sequence” (equivalent to “time equal”), and can reproduce the sequence”);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use specifying, by every one of a plurality of classification threads that performs classification processing of the input packets, in a case where a target packet of the classification processing does not include identification information of a terminal that processes the target packet, classification categories associated with identification information of a session used for transmitting the target packet and a time equal to or earlier than time information in the target packet, by referencing the memory as taught by of Sawamoto into Arora in order to reduce a complicated mechanism for simulating the operation of the LTE system.
	Neither Arora nor Sawamoto explicitly teach: classifying the target packet into a classification category associated with a relatively later time among the specified classification categories.
	However, Lissack in the same field of endeavor teaches: classifying the target packet into a classification category associated with a relatively later time among the specified classification categories (Lissack: fig 9, para [0075], where, “The modified classification metadata may be distributed to the appropriate instance hosts or other nodes, and may be put into effect at time T3 in the example timeline of FIG. 9, as indicated by block 906. (At some later time, the classification metadata may be modified again, e.g., if the network attack is ended or if the traffic that appeared to indicate the attack was found to be legitimate.) The responsiveness of the networking configuration service to such triggering events”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “classifying the target packet into a classification category associated with a relatively later time among the specified classification categories“ as taught by of Lissack into Arora in order to enable clients to reduce resource usage limits for one or more nodes of a network-accessible service.
	Regarding claim 2, Arora further teaches: The non-transitory computer-readable recording medium (fig 2, para [0029]-[0030], where, “Computer readable media may be any available media that can be accessed by processor 22 and includes both volatile and nonvolatile media, removable and non-removable media, and communication media) according to claim 1, wherein the packet classification program configures settings for causing every one of the plurality of threads to store (Arora: fig 25, para [0200], where, “routing for ingress traffic to UE 53 when GTP-U (GTP user data tunneling) packets come in on the well-known UDP port 2152. As a result, SG 60 can classify the ingress traffic as either GTP-U or non-GTP-U packets. For any traffic coming in from the Internet (non GTP traffic), it would be processed the same way as SG's 60 data pass-through traffic), 
	Arora does not explicitly teach: in a case where the input packets do not include the identification information of the terminals that process the input packets but include identification information of a first session and identification information of a second session, the input packets in the memory in association with the identification information of the first and second sessions, and  classify, in a case where the identification information of the first session is not associated with a plurality of the classification categories, the packets that include the identification information of the second session into a classification category associated with the identification information of the first session; 
	Sawamoto in the same field of endeavor teaches: in a case where the input packets do not include the identification information of the terminals that process the input packets but include identification information of a first session and identification information of a second session, the input packets in the memory in association with the identification information of the first and second sessions (Sawamoto: fig 2 and 14, para [0063], where, a session at a point when a signal 1401 is lost is “first session” and a signal retransmitted in fig 14. Signals 1401 and 1402 are also messages of the same “Create Session Request” (corresponding to “second session”) as signal 206) and  classify, in a case where the identification information of the first session is not associated with a plurality of the classification categories, the packets that include the identification information of the second session into a classification category associated with the identification information of the first session (Sawamoto: para [0079], where, “The device is provided with means for adding to a packet, the analyzing device receives an analysis packet, classifies packets of the same sequence for each c.1evice according to the device ID anc.1 the call processing ID, and classifies the packets from the packet string classified by each device and call processing ID”); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use specifying, by every one of a plurality of classification threads that performs classification processing of the input packets, in a case where a target packet of the classification processing does not include identification information of a terminal that processes the target packet, classification categories associated with identification information of a session used for transmitting the target packet and a time equal to or earlier than time information in the target packet, by referencing the memory as taught by of Sawamoto into Arora in order to reduce a complicated mechanism for simulating the operation of the LTE system.
	Regarding claim 3, Arora further teaches: The non-transitory computer-readable recording medium (fig 2, para [0029]-[0030], where, “Computer readable media may be any available media that can be accessed by processor 22 and includes both volatile and nonvolatile media, removable and non-removable media, and communication media. Communication media may include computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media”), according to claim 2, wherein the packet classification program configures settings for causing every one of the plurality of threads to specify, in a case where the identification information of the first session is stored in the memory in association with a first entry that includes a first classification category and first time information included in a packet used to specify the first classification category (para [0019], where, “a network device to implement control plane processing for ePC 120. For example, MME 125 may implement tracking and paging procedures for MTC device 105, may activate and deactivate bearers for MTC device 105, may authenticate a user of MTC device 105”, where, “process for implement tracking and paging procedures” equivalent to “first classification category”) and a second entry that includes a second classification category and second time information included in a packet used to specify the second classification category (Arora: para [0019], where, “control plane processing of UEs serviced by another MME device” equivalent to “second classification category”);
	Neither Arora nor Sawamoto explicitly teach: a third time included in the input packets, choose the first time or the second time, whichever is equal to or earlier than the third time and is relatively later, and classify a packet that includes the identification information of the second session into a classification category included in the same entry as the chosen time.
	However, Lissack in the same field of endeavor teaches: a third time included in the input packets, choose the first time or the second time, whichever is equal to or earlier than the third time and is relatively later, and classify a packet that includes the identification information of the second session into a classification category included in the same entry as the chosen time (Lissack: fig 9, para [0075], where, “The modified classification metadata may be distributed to the appropriate instance hosts or other nodes, and may be put into effect at time T3 in the example timeline of FIG. 9, as indicated by block 906. (At some later time, the classification metadata may be modified again, e.g., if the network attack is ended or if the traffic that appeared to indicate the attack was found to be legitimate.) The responsiveness of the networking configuration service to such triggering events”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “classifying the target packet into a classification category associated with a relatively later time among the specified classification categories“ as taught by of Lissack into Arora in order to enable clients to reduce resource usage limits for one or more nodes of a network-accessible service.

	Regarding claim 5, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding packet classification method, and the rejection to claim 1 is applied hereto.
	Regarding claim 6, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461